Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 through 6, 10, 11 and 15 through 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kelso (2015/0022458).

With regard to claim 1, Kelso discloses a smart device (Figure 1, #s 102, 104 and 106) comprising: 
	a first interface configured to transmit a first input from a user (Figure 1, #132); 
	a second interface configured to transmit a second input from the user (Figure 1, #142);
	a common digitizer positioned between the first interface and the second interface (Figure 1, #162); 
	wherein, the common digitizer is configured to receive the first input from the user through the first interface ([0030] “… input signals may be generated and received via the LCD flat panel display side of the electromagnetic digitizer panel 162 …”) and the second input from the user through the second interface ([0030] “… input signals may be generated and received via … the flat panel side of the electromagnetic digitizer panel 162”), wherein the common digitizer includes an electromagnetic resonance panel ([0030] “… the arrangement 106 includes an electromagnetic digitizer panel 162 …”) configured to detect a position and/or coordinate of the first input at the first interface 

With regard to claim 2, Kelso discloses the common digitizer is positioned between the first interface and the second interface in a sandwiched relationship (Figure 1, #s 132, 142 and 162).

With regard to claim 3, Kelso discloses the electromagnetic resonance panel is configured to generate a magnetic field through the first interface and the second interface (Figure 1, arrow vertically up from the top of the digitizer and vertically down from the bottom of the digitizer). 

With regard to claim 4, Kelso discloses the common digitizer is configured to receive the first input or the second input from a stylus through the first interface and the 

With regard to claim 5, Kelso discloses a controller configured to process the first input received through the first interface and the second input received through the second interface (Figure 2, and [0032] “… a controller may include a serial port (e.g., UART), for example, for outputting information based on input via the electromagnetic digitizer panel 222”).

With regard to claim 6, Kelso discloses the controller is configured to provide feedback capable of being displayed by the first interface and the second interface ([0041] “FIG. 5 shows an example of a device 510 that includes an electromagnetic digitizer panel 522 disposed in a portion 570 of the device 510 (e.g., an A portion). As an example, the device 510 can include a processor 512, memory 514, an operating system 517, one or more applications 518, electromagnetic digitizer circuitry 515 and display circuitry 516 (e.g., for a flat panel display)”).

With regard to claim 10, Kelso discloses the first interface, the second interface, and the common digitizer are each arranged within a common housing [0039].

With regard to claim 11, Kelso discloses the first interface and/or the second interface are configured so that an electromagnetic signal may be transmitted 

With regard to claim 15, Kelso discloses a system for transmitting input from a user through multiple interfaces to a common digitizer [0003], the system comprising:
		a smart device according to claim 1 (Figure 1, #s 102, 104 and 106); 
		a stylus configured to communicate with the digitizer (Figure 1, 168-1 and 168-2); and
		wherein, the common digitizer is configured to detect a position of the stylus through the first interface, the second interface or both of the first and second interfaces ([0024] “The resonant circuit of the stylus 128 then makes use of this energy to return a signal to the electromagnetic digitizer panel 122 where input signals may determine, for example, coordinate position, angle, speed, writing pressure, etc.”).

With regard to claim 16, Kelso discloses the stylus is configured to generate a magnetic field capable of being detected by the common digitizer through the first interface and the second interface (Figure 1, arrow vertically down to the top of the digitizer and vertically up to the bottom of the digitizer).

With regard to claim 17, Kelso discloses the magnetic field emitted by the stylus is absorbed by the sensors of the electromagnetic resonance panel such that a position of the first input at the first interface or the second input at the second interface is determined thereby detecting a position and/or coordinate of the stylus ([0024] “The 

With regard to claim 18, Kelso discloses the sensors of the electromagnetic resonance panel are configured to sense the magnetic field generated from the stylus when a user brings the stylus within proximity of a particular portion of first interface or the second interface, in a contact or hovering manner ([0018] “… a user may use an appropriate stylus to generate input signals from either the flat panel side or the flat panel display side”). 

With regard to claim 19, Kelso discloses the stylus includes an LC resonance circuit having an inductor and a capacitor as a main resonance circuit ([0024] “In the arrangement 102, energy is induced in a resonant circuit of the stylus 128 by a field generated by the electromagnetic digitizer panel 122” wherein the office considers Kelso’s energy induced in a resonant circuit of the stylus as disclosing the claimed stylus LC resonance circuit having an inductor and a capacitor). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelso.

With regard to claim 7, the office finds no specific disclosure in Kelso wherein the controller is positioned below the common digitizer.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the controller being positioned below the common digitizer is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the controller being positioned below the common digitizer.  

With regard to claim 9, the office finds no specific disclosure in Kelso wherein the first interface is configured to display feedback in response to the second input received by the common digitizer and the second interface is configured to display 

With regard to claim 12, Kelso discloses the electromagnetic signals are able to form a magnetic field extending beyond the first interface and the second interface, at an exterior of the smart device (Figure 1, arrow vertically up from the top of the digitizer and vertically down from the bottom of the digitizer).  The office finds no specific disclosure in Kelso wherein the magnetic field extends within a range of 0.1mm to 15 mm beyond the first interface and the second interface.  Since courts have found, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (Optimization of Ranges  MPEP §2144.05(II)), and since the office considers the magnetic field extending within a range of 0.1mm to 15 mm beyond the first interface and the second 

With regard to claim 14, the office finds no specific disclosure in Kelso wherein the controller is further positioned within the housing, next to an end, or below, the first interface, the second interface, and the digitizer.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the controller being further positioned within the housing, next to an end, or below, the first interface, the second interface, and the digitizer is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the controller being further positioned within the housing, next to an end, or below, the first interface, the second interface, and the digitizer.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelso in views of Baum (2016/0195975).

With regard to claim 8, the office finds no specific disclosure in Kelso wherein the first interface is configured to display feedback in response to the first input received 
		The office finds combining Kelso and Baum would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Kelso discloses a device with displays and a digitizer, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Baum also discloses a device with displays and a digitizer, a "comparable" device, which has been improved by displaying feedback in response to the first input received by the common digitizer and displaying feedback in response to the second input received by the common digitizer.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Baum's known technique of displaying feedback in response to the first input received by the common digitizer and displaying feedback in response to the second input received by the common digitizer in the same way in Kelso.  The office finally finds that because the claimed .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kelso in view of Luo (2016/0364138).

With regard to claim 13, the office finds no specific disclosure in Kelso wherein the first interface and the second interface are configured to function simultaneously.  Luo discloses the first interface and the second interface are configured to function simultaneously ([0015] “The user interface disclosed herein may be viewed as being a semi-persistent button group, typically invoked by either simultaneous front and back touches or double taps”). 
		The office finds combining Kelso and Luo would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Kelso discloses a device with front and back interfaces, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Luo also discloses a device with front and back interfaces, a "comparable" device, which has been improved by configuring the first interface and the second interface to function simultaneously.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622